—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered May 5, 1994, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 10 to 20 years and 5 to 15 years, unanimously affirmed.
Defendant’s claim that testimony by police witnesses constituted improper bolstering of the eyewitness’s testimony is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the challenged testimony did not constitute inferential bolstering (see, People v Parris, 247 AD2d 221), and that, in any event, its admission was harmless in view of the strength of the identification testimony {People v Johnson, 57 NY2d 969).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Rubin and Williams, JJ.